Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s amendment filed on December 23, 2020 is acknowledged. Claims 1-6 and 8-17 are currently pending. Claim 6 has been amended. Claim 7 has been canceled. Claims 11 and 14-17 were previously withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-6, 8-10, 12 and 13 are currently under examination.
Objections Maintained
Claim Objections
2.	The objection to claims 8-10, 12 and 13 because said claim depends upon a rejected based claim (informality) is maintained for the reasons set forth in the previous office action.  The amendment to claim 6 does not obviate said objection. Appropriate correction is required.  

Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	The rejection of claim(s) 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Dey et al., Journal of Inflammation Research, Jan 2015; 8:29-47 is maintained for the reasons set forth in 
	Applicant argues that:
	1) As amended, the pending claims are limited to a second agent that comprises a functional enzymatic domain from a cell wall lytic enzyme.  This means that the antibacterial activity of the second agent is mediated by the activity of the cell wall lytic enzyme, thus the antibacterial activity is due to enzymatic lysis of the bacterial cell wall. 
	2) By the amendment to claim 6 and the deletion of claim 7, antibiotic and other non-enzymatic bactericidal agents, such as the fluoroquinolone and azithromycin used by Dey et al., are no longer within the scope of the claims as the set of amended claims is limited to a second agent that comprises a functional enzymatic domain from a cell wall lytic enzyme.  As, amended, the pending claims are not anticipated by Dey et al. 
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 1 is drawn to a method of treatment of a bacterial infection in a subject in need thereof, comprising: a) administration of an effective amount of a first agent, wherein said first agent increases the intracellular pH of a host cell and/or of an intracellular compartment of a host cells; and b) administration of an effective amount of a second agent, wherein said second agent is a bactericidal agent, wherein the first agent is a lysosomotropic alkalinizing agent, and wherein the second agent comprises a functional enzymatic domain from a cell wall lytic enzyme.
With regard to Points 1 and 2, contrary to Applicant’s assertion, the general aspect of the claimed invention remains the same.  While a dependent claim has been amended, the any bactericidal agent that acts upon the cell wall of the bacterium it is effective against (see paragraph 0029); more specifically said agent is generally encompassed by an antibiotic (see paragraph 0009).  Dey specifically teaches and anticipates the administration of the agents as defined by the claim invention, which subsequently, encompasses the first and second agent as claimed.
As previously presented, Dey et al. disclose a study aimed to determine any alteration in the killing of Staphylococcus aureus in murine peritoneal macrophages when chloroquine (CQ(first agent)) is used alone compared with when it is used in combination with ciprofloxacin (CIP (second agent)), which is an example of a fluoroquinolone, or azithromycin (AZM) (see abstract and page 30).
The first and second agent as claimed is identical to that of Dey et al. Said first agent necessarily increases the intracellular pH of a host cell and/or of an intracellular compartment of a host cell, absent evidence to the contrary. Said second agent is a bactericidal agent that acts upon the cell wall of the bacterium it is effective against, absent evidence to the contrary. 
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.


Applicant argues that:
	1) Applicant submits that, as amended, the pending claims are limited to a second agent that comprises a functional enzymatic domain from a cell wall lytic enzyme.  This means that the antibacterial activity of the second agent is mediated by the activity of the cell wall lytic enzyme, thus the antibacterial activity is due to enzymatic lysis of the bacterial cell wall. 
	2) By the amendment to claim 6 and the deletion of claim 7, antibiotic and other non-enzymatic bactericidal agents, such as the azithromycin used by Gilliams et al., are no longer within the scope of the claims as the set of amended claims is limited to a second agent that comprises a functional enzymatic domain from a cell wall lytic enzyme.  As, amended, the pending claims are not anticipated by Gilliams et al. 
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 1 is drawn to a method of treatment of a bacterial infection in a subject in need thereof, comprising: a) administration of an effective amount of a first agent, wherein said first agent increases the intracellular pH of a host cell and/or of an intracellular compartment of a host cells; and b) administration of an effective amount of a second agent, wherein said second agent is a bactericidal agent, wherein the first agent is a lysosomotropic alkalinizing agent, and wherein the second agent comprises a functional enzymatic domain from a cell wall lytic enzyme.
any bactericidal agent that acts upon the cell wall of the bacterium it is effective against (see paragraph 0029); more specifically said agent is generally encompassed by an antibiotic (see paragraph 0009).  Gilliams specifically teaches and anticipates the administration of the agents as defined by the claim invention, which subsequently, encompasses the first and second agent as claimed.
As previously, presented, Gilliams et al. disclose the administration of chloroquine (first agent)-azithromycin (second agent) for the treatment of infections such as chronic otitis media and  gastrointestinal tract infections such as diarrhea, dysentery and gastroenteritis (see page 586 and 588) to include those bacterial infections like those caused by Streptococcus (see page 590). 
The first and second agent as claimed is identical to that of Gilliams et al. Said first agent necessarily increases the intracellular pH of a host cell and/or of an intracellular compartment of a host cell, absent evidence to the contrary. Said second agent is a bactericidal agent that acts upon the cell wall of the bacterium it is effective against, absent evidence to the contrary. 
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Loomis et al., US 2002/0187136 A1; Published: 12/12/02, and further in view of Leimer et al., The Journal of Infectious Diseases, 2016 (published online 7/17/15 and presented in part at the 24th European Congress of Clinical Microbiology and Infectious Diseases on 10-13 May 2014); 213:305-13.
Independent claim 1 is drawn to a method of treatment of a bacterial infection in a subject in need thereof, comprising: a) administration of an effective amount of a first agent, wherein said first agent increases the intracellular pH of a host cell and/or of an intracellular compartment of a host cells; and b) administration of an effective amount of a second agent, wherein said second agent is a bactericidal agent, wherein the first agent is a lysosomotropic alkalinizing agent, and wherein the second agent comprises a functional enzymatic domain from a cell wall lytic enzyme.

Loomis et al. teaches compositions and method for treating bacterial infections which comprises the treatment of an individual with an effective amount of at least one lytic enzyme produced by a bacteria infected with a bacteriophage specific for said bacteria wherein at least one lytic enzyme is selected from the group consisting of shuffled lytic enzymes, chimeric lytic enzymes, holin enzymes, and combinations thereof. In another embodiment of the invention, species specific lytic enzymes can be used in the treatment of bacterial infections associated with topical or dermatological infections, administered in the form of a topical ointment or cream. In another embodiment of the invention, the lytic enzyme would be administered in an aqueous form. In yet another embodiment of the invention, lysostaphin, the enzyme which lyses Staphylococcus aureus, can be included in the therapeutic agent. In a further embodiment of the invention, conventional antibiotics may be included in the therapeutic agent with the lytic enzyme, and with or without the presence of lysostaphin. More than one lytic enzyme may also be included in the prophylactic or therapeutic agent (see paragraph 0049). A carrier may be used for delivering the lytic enzyme. This method, and composition can be used for the treatment of upper respiratory infections, skin infections, wounds, and burns, vaginal infections, eye infections, intestinal disorders and dental problems (see abstract; claim 68 and 103). Moreover, Loomis et al. teach that the composition further comprises lysostaphin for the treatment of any Staphylococcus aureus bacteria (see claim 113).

Leimer et al. teaches antimicrobial therapy in Staphylococcus aureus infected patients.  Leimer demonstrated that therapeutic neutralization of phagolysosomal pH with ammonium chloride, bafilomycin A1, or chloroquine reduced SCVs in infected host cells. They also provide evidence that treatment with alkalinizing agents, together with antibiotics, may provide a novel translational strategy for eradicating persisting intracellular reservoirs of staphylococci. This approach may also be extended to other intracellular bacteria (see abstract).  Moreover, Leimer et al. teach that phagolysosomal pH neutralization with chloroquine may therefore provide a novel therapeutic eradication strategy against intracellular persisting staphylococcal reservoirs. Already, phagolysosomal alkalinization by chloroquine has proven to be an effective strategy for eradicating the obligate intracellular bacterium Coxiella burnetii. Phagolysosomal alkalinization restored the activity of intracellular antibiotics, resulting in Coxiella burnetii clearance. They note that it is tempting to propose that their findings may be applicable to other intracellular persisting bacterial infections.
It would have been obvious before the effective filing date of the presently claimed invention to employ ammonium chloride, chloroquine as well as bafilomycin A1 in an effort to eradicate bacterial infections in methods suggested by Loomis and Leimer et al. with a reasonable expectation of success. This modification may be viewed as an addition of components which were known and suggested in the art for their ability to eradicate intracellular bacteria. The skilled artisan would have been motivated to make this modification because Leimer specifically teaches that phagolysosomal alkalinization restored the activity of  
The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for treating bacterial infections. Accordingly, the subject matter of claims 1 and 6 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Conclusion
6.	No claim is allowed.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        September 14, 2020
March 30, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645